 Case 2:20-mc-00080-JDL Document 7 Filed 06/01/20 Page 1 of 3                         PageID #: 28



                                  United States District Court
                                          District of Maine
In Re:                       )
                             )
COURT OPERATIONS UNDER       )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19      )                         GENERAL ORDER 2020-7
CORONAVIRUS & RELATED        )
PANDEMIC PRECAUTIONS:        )
THE USE OF FACE COVERINGS    )
OR MASKS IN COURT FACILITIES )


                                        GENERAL ORDER

      This General Order is the seventh general order issued in response to the
recent outbreak of Coronavirus Disease 2019 (COVID-19) in accordance with the
Pandemic/Infectious Disease Plan for the United States District Court for the District
of Maine (March 2020). 1 This General Order requires the use of face coverings or
masks in the District’s courthouses. Accordingly, as of June 1, 2020, there will be
four General Orders in effect: General Order 2020-4, General Order 2020-5, General
Order 2020-6, and General Order 2020-7.

     The Court hereby adopts and incorporates the findings made in its previous
General Orders as to the threat to public health and safety presented by the COVID-
19 pandemic. The Court further finds that the national emergency declared by

 1  The first General Order continued all civil and criminal (grand and petit) jury selections and jury
trials through April 30, 2020, subject to further extension. See General Order 2020-1 (D. Me. Mar. 13,
2020). The second General Order superseded and replaced the first General Order. See General Order
2020-2 (D. Me. Mar. 18, 2020). It addressed the scope of in-court operations and related matters
including jury (grand and petit) matters, scheduling and deadlines in criminal and civil cases, and the
availability of telephone conference and video teleconference proceedings. See id. The third General
Order complemented the second General Order. See General Order 2020-3 (D. Me. Mar. 25, 2020). It
provided for the use of telephonic hearings in criminal cases, including changes of plea and sentencing
hearings in certain cases. See id. The fourth General Order partially superseded the second General
Order and fully superseded the third General Order. See General Order 2020-4 (D. Me. Mar. 31, 2020).
It authorizes telephone conferencing and video teleconferencing, under certain circumstances and with
the consent of the defendant, for various criminal case events during the COVID-19 pandemic. See id.
The fifth General Order addresses the scope of in-court operations and related matters including jury
(grand and petit) matters, scheduling and deadlines in criminal and civil cases, and the availability of
telephone conference and video teleconference proceedings. See General Order 2020-5 (D. Me. Apr. 29,
2020). The sixth General Order addresses the Court’s procedures for emergency requests for
compassionate release pursuant to Section 603 of the First Step Act, 18 U.S.C. § 3582(c) and (d). See
General Order 2020-6 (D. Me. May 11, 2020).

                                                   1
 Case 2:20-mc-00080-JDL Document 7 Filed 06/01/20 Page 2 of 3              PageID #: 29



President Donald J. Trump and the state of emergency declared by Maine Governor
Janet T. Mills remain in effect.

      The Centers for Disease Control and Prevention and other public health
authorities have advised taking precautions to slow the spread of COVID-19,
including recommending the use of face coverings or masks in public settings.
Accordingly, to protect public health and safety, it is hereby ordered that:

   A. Face Coverings and Masks

   1. All persons seeking entry to, or occupying, the Edward T. Gignoux
      Courthouse in Portland, the United States Bankruptcy Court in Portland,
      or the third floor of the Margaret Chase Smith Federal Building in Bangor
      must wear a face covering or mask.

   2. The Court will provide masks to its employees and those visitors entering
      the courthouses who do not have a mask.

   3. Face coverings and masks are not required for children under age 2, anyone
      who has trouble breathing or related medical conditions, or anyone who is
      unable to remove the mask without assistance. A person who cannot wear
      a face covering or mask because of a medical condition is not required to
      produce medical documentation of the condition, except that the Court may
      require such documentation from an employee in accordance with state and
      federal law.

   4. Face coverings and masks must cover the nose and mouth; fit snugly but
      comfortably against the side of the face; be secured with ties or ear loops;
      have multiple layers of fabric; allow for breathing without restriction; and
      either be disposable or be able to be laundered and machine dried without
      damage or change to its shape.

   5. If the Court is unable to provide a mask for any reason, the employee or
      visitor will be asked to contact the office to be visited by telephone to explore
      alternatives to entering the Courthouse.

   6. Face coverings and masks must be worn in publicly accessible areas such
      as court security screening entrances, hallways, courtrooms, conference
      rooms, and elevators, as well as in any area where at least six feet of social

                                            2
Case 2:20-mc-00080-JDL Document 7 Filed 06/01/20 Page 3 of 3        PageID #: 30



    distancing cannot be maintained. If the wearer is a court employee who is
    alone in a private office, cubicle, or workspace where at least six feet of
    physical distance from other persons can be maintained, the wearer may
    temporarily remove the mask.

 7. This General Order does not address or control the wearing of face
    coverings or masks within a courtroom during a judicial proceeding.

 B. Effectiveness; Termination. This General Order takes effect at 11:59 p.m.
    on June 1, 2020 and shall remain in effect until 11:59 p.m. on December 31,
    2020, unless terminated sooner.


 SO ORDERED.


    Dated: June 1, 2020


                                                   /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                       3
